Name: Commission Regulation (EC) No 882/94 of 20 April 1994 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering;  economic analysis
 Date Published: nan

 22. 4. 94 Official Journal of the European Communities No L 103/5 COMMISSION REGULATION (EC) No 882/94 of 20 April 1994 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, tical Nomenclature Section of the Customs Code Committee, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and the Common Customs Tariff ('), as last amended by Commission Regulation (EC) No 779/94 (2), and in par ­ ticular Article 9 thereof, Whereas Articles 291 to 304 of Commission Regulation (EEC) No 2454/93 (3), as last amended by Regulation (EC) No 655/94 (4), determine the conditions under which certain goods are eligible on import for a favourable tariff arrangement by reason of their end-use ; Whereas certain types of integrated circuit test equip ­ ment, by virtue of Council Regulation (EEC) No 3080/93 (% benefit from relief from customs duty under end-use provisions on importation when destined for the functionality testing of integrated circuits ; Article 1 The following Additional Notes are added to Chapter 90 of the combined nomenclature annexed to Regulation (EEC) No 2658/87 : '2. For the purposes of subheading 9030 81 20 the expression "Edge connected semiconductor production test apparatus" means electronic appar ­ atus for functionality testing of integrated circuits (in the manufacturing process) mounted on test boards using edge connection , comprising an interface test head for connection to the devices under test, signal generators, a signal control unit, measure and compare units and associated power supplies. 3 . For the purposes of subheading 9030 81 81 the expression "semiconductor production test appar ­ atus" means electronic apparatus for functionality testing of digital integrated circuits (in the manu ­ facturing process), providing programmable timing, data format of signals and test rate, without interruption to the test cycle, comprising an inter ­ face test head for connection to the devices under test, a signal control unit, digital signal generators, digital measure and compare units and associated power supplies. 4. For the purposes of subheading 9030 81 83 the expression "semiconductor production test appar ­ atus" means electronic apparatus for functionality testing of mixed signal (analogue and digital) inte ­ grated circuits (in the manufacturing process), comprising an interface test head for connection to the devices under test, a signal control unit, analogue and digital signal generators, analogue and digital measure and compare units and asso ­ ciated power supplies. 5. For the purposes of subheading 9030 81 85 the expression "semiconductor production test appar ­ atus" means electronic apparatus for functionality Whereas there may be difficulties in distinguishing between the four different types of integrated circuit test equipment for the functionality testing of integrated circuits which benefit from relief from customs duty under end-use provisions on importation and similar goods, both types falling within CN code 9030 81 ; whereas it is feasible to make this distinction by means of specific definitions ; whereas Additional Notes to this effect should be inserted in Chapter 90 of the combined nomenclature ; whereas Regulation (EEC) No 2658/87 should be amended accordingly ; Whereas, in order to ensure uniform application of the combined nomenclature, it is necessary to adopt provi ­ sions concerning the classification of certain specific types of integrated circuit test equipment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statis ­ (') OJ No L 256, 7. 9. 1987, p. 1 . (2) OJ No L 91 , 8 . 4. 1994, p. 12. 0 OJ No L 253, 11 . 10 . 1993, p. 1 . (4) OJ No L 82, 25. 3 . 1994, p. 15 . 0 OJ No L 277, 10 . 11 . 1993, p. 1 . No L 103/6 22. 4. 94Official Journal of the European Communities testing of analogue integrated circuits (in the manufacturing process), comprising an interface test head for connection to the devices under test, a signal control unit, analogue signal generators, analogue measure and compare units and asso ­ ciated power supplies.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 April 1994. For the Commission Christiane SCRIVENER Member of the Commission